                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:06-CR-00361-RJC-DCK
USA                                         )
                                            )
    v.                                      )              ORDER
                                            )
DEVIN NATHANIEL PORTER (1)                  )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for a

reduction of sentence based on the First Step Act of 2018, (Doc. No. 73), to which

the government consents.

         The defendant was found guilty of conspiring to possess with intent to

distribute at least 5 grams of cocaine base (Count One); possessing with intent to

distribute at least 5 grams of cocaine base (Count Two); carrying a firearm during

and in relation to a drug trafficking offense (Count Three); and possessing a firearm

as a convicted felon (Count Four). (Doc. No. 34: Jury Verdict; Doc. No. 44: Judgment

at 1). Based on the defendant’s prior felony drug offense, (Doc. No. 22: Notice), the

advisory guideline range for Counts One and Two was the enhanced statutory

mandatory minimum sentence of 120 to 137 months’ imprisonment and 8 years’

supervised release plus 60 consecutive months for Count Three. (Doc. No. 74:

Supplemental Presentence Report at 1). The Court imposed 120 months on Counts

One, Two, and Four to be served concurrently, plus 60 consecutive months on Count

Three. (Doc. No. 44: Judgment at 2).
      Under the First Step Act, the advisory guideline range for Counts One, Two,

and Four is 63 to 78 months’ imprisonment and at least 6 years’ supervised release

on Counts One and Two. (Doc. No. 74: Supplemental Presentence Report at 2). The

defendant has approximately 172 credited months in the Bureau of Prisons (BOP).

(Id. at 3). Therefore, the defendant seeks a sentence on Counts One, Two, and Four

of time served plus up to ten days followed by 6 years’ supervised release, to which

the government consents. (Doc. No. 73: Motion at 1).

      In exercising its discretion under the First Step Act, the Court has considered

the factors set forth in 18 U.S.C. § 3553(a), as well as the defendant’s post-sentence

conduct and the public’s safety. Based on these factors, the Court finds that a

reduction of the defendant’s sentence would accomplish the goals of sentencing.

      IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

73), is GRANTED and the defendant’s sentence for Counts One, Two, and Four is

reduced to the time served, plus up to ten days for the BOP to process his release,

followed by 6 years’ supervised release on Counts One and Two.1

      IT IS FURTHER ORDERED that, if the defendant is released from

imprisonment without a residential plan accepted by the United States Probation

Office (USPO), he shall submit to the local Residential Reentry Center for a period




1
 The Court assumes the BOP will apply the defendant’s credited time first to satisfy
the Count Three 60-month sentence, then apply the remainder to the time-served
sentence for Counts One, Two, and Four, resulting in an aggregate sentence of time
served, plus up to 10 days to process his release.
                                           2
              not to exceed 90 days, with work release, at the direction of the USPO, as a

              condition of supervised release. All other conditions remain unchanged.

                        The Clerk is directed to certify copies of this Order to the defendant, counsel

              for the defendant, the United States Attorney, the United States Marshals Service,

              and the United States Probation Office.

Signed: March 4, 2019




                                                            3
